[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Romando Brazzile, appeals the judgment of the Hamilton County Court of Common Pleas convicting him of trafficking in cocaine and possession of heroin. He was convicted after entering guilty pleas to the charges.
Pursuant to Anders v. California,1 Brazzile's appointed counsel has advised this court that, after reviewing the record, he can find no arguable assignments of error to present on appeal. He has also indicated that he has advised Brazzile by mail of this fact and that Brazzile has not communicated to him any appealable issue.2 He now requests this court to independently review the record to determine whether the proceedings before the trial court were free from prejudicial error.
After reviewing the entire record, we are satisfied that counsel has provided Brazzile with a diligent and thorough search of the record and that he has correctly concluded that the proceedings below were free from prejudicial error. We find no grounds to support a meritorious appeal and conclude, therefore, that the appeal is frivolous. Accordingly, we affirm the judgment of the court of common pleas.
Although we hold that the appeal is frivolous and without reasonable cause under App.R. 23 and R.C. 2505.35, we refrain from taxing costs and expenses against Brazzile because it is clear from the record that he is indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Painter, P.J., Hildebrandt and Sundermann, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.
2 Brazzile requested that his attorney raise the issue of credit for jail time served. It appears that the trial court correctly addressed this issue.